MEMORANDUM **
Pal Singh Grewal, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision denying his untimely motion to reopen deportation proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a), Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir. 1997), and we deny the petition for review.
Grewal does not contend in his brief to this Court that his motion to reopen was *201timely. Accordingly, Grewal has waived his right to challenge the BIA’s decision. See Martinez-Serrano v. INS, 94 F.3d 1256,1260 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.